By the Court.

— Judges Farrand and Hubbard, (the Chief Justice being related to the plaintiff, did not set in the trial of this case.) The statute requires, that the opposite party be notified, if living within thirty miles of the place of caption. For aught appears in this case the opposite party lived within thirty miles of the place of caption, and yet he was not notified of the taking of the deposition.
The defendants Council then offered evidence to prove that the opposite party did in fact live more than thirty miles from the place of caption, which they said was evidence of a more certain and satisfactory nature, than a certificate of the justice taking the deposition.
But by the Court. — The statute expressly requires, that this be certified by the justice, as a reason why the opposite party was not notified. Other proof cannot be received instead of the certificate of the justice. The deposition cannot be read in evidence.